UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1196


ANNY NGOIE MUTOMBO; JOSUE NSENDA MUTOMBO; DEBORA KAMANJI
MUTOMBO,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 16, 2009                Decided:   October 27, 2009


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ana T. Jacobs, ANA T. JACOBS & ASSOC. P.C., Washington, D.C.,
for Petitioners.   Tony West, Assistant Attorney General, Thomas
B. Fatouros, Senior Litigation Counsel, Annette M. Wietecha,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Anny   Ngoie      Mutombo,    a    native      and      citizen   of    the

Democratic Republic of the Congo, petitions for review of an

order of the Board of Immigration Appeals (“Board”) dismissing

her   appeal       from     the    immigration         judge’s    order     denying     her

application for asylum because it was found she firmly resettled

in South Africa. *         We deny the petition for review.

                An alien may not be granted asylum if the Attorney

General        determines    that    “the    alien       was     firmly    resettled     in

another country prior to arriving in the United States.”                                  8

U.S.C. § 1158(b)(2)(A)(vi) (2006).                      By regulation, “[a]n alien

is considered to be firmly resettled if, prior to arrival in the

United States, he or she entered into another country with, or

while in that country received, an offer of permanent resident

status,        citizenship,        or   some           other     type     of   permanent

resettlement.”            8 C.F.R. § 1208.15 (2009).                    An alien who is

found     to    have   firmly     resettled       in    another    country     may     still

obtain asylum in the United States, provided she can show either

that she was in the country only as long as was necessary to

arrange onward travel, see 8 C.F.R. § 1208.15(a), or that her

conditions of residency in the country were substantially and


      *
       Mutombo’s asylum application was filed on behalf of her
and her two children.



                                             2
consciously           restricted          by        the        governing     authority        of     the

country.          See    8    C.F.R.       §     1208.15(b).               Once    the    Government

establishes firm resettlement, the burden shifts to the alien to

show,   by    a    preponderance               of    the        evidence,    that       she   had    not

resettled.         Mussie v. INS, 172 F.3d 329, 332 (4th Cir. 1999).

We   review       a     finding       of       firm        resettlement           for    substantial

evidence.     Id. at 330.

             Beginning             with    the         fact       that      the    South        African

government offered Mutombo permanent resident status and that

she had lived in the country for five years, got married, gave

birth to two children and was employed, substantial evidence

supports the finding she had firmly resettled in South Africa.

Furthermore, we find Mutombo failed to show that restrictive

conditions        were       present           which       rebut      the     finding         of    firm

resettlement.

             We also find Mutombo did not exhaust her claim that

she should have received asylum from South Africa.                                       Because she

failed to raise the issue before the Board, the court lacks

jurisdiction           to     review       due            to     failure     to     exhaust         “all

administrative remedies.”                       8 U.S.C. § 1252(d)(1) (2006); see

also Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004).

             Accordingly,            we        deny       the     petition        for    review.     We

dispense      with          oral    argument              because     the     facts       and      legal



                                                      3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                4